           Case 2:19-cr-00232-JCM-NJK Document 18 Filed 09/30/19 Page 1 of 4



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   Nicholas D. Dickinson
     Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   702-388-6336
     Nicholas.dickinson@usdoj.gov
 6   Attorney for the United States of America

 7                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8                                          -oOo-

 9   UNITED STATES OF AMERICA,                   )
                                                 ) Case No.: 2:19-cr-00232-JCM-NJK
                   Plaintiff,                    )
10                                               )    GOVERNMENT’S DISCLOSURE
                                                 )              STATEMENT
11         vs.                                   )
                                                 )
12   CONOR CLIMO,                                )
                                                 )
13                 Defendant.                    )
                                                 )
14

15         Pursuant to LCR 16-1(b)(2) of the Local Rules of Practice for the District of Nevada,

16   Nicholas Dickinson, Assistant United States Attorney, contacted, Paul Riddle, Assistant

17   Federal Public Defender, counsel for defendant Conor Climo, to discuss scheduling of

18   discovery in the instant case. The Government has provided this Government Disclosure

19   Statement to defense counsel and is moving forward with providing discovery in this

20   matter. The Government agrees to provide discovery in the instant case as follows:

21         Discovery Schedule

22   A.    The Government has provided or will provide or permit the defendant to inspect and

23         copy or photograph:

24
          Case 2:19-cr-00232-JCM-NJK Document 18 Filed 09/30/19 Page 2 of 4



 1                1)     All statements, documents, and objects, including audio or video

 2                       recordings, required to be disclosed under Rules 16(a)(1)(A)-(F),

 3                       Federal Rules of Criminal Procedure.

 4                2)     All search warrants and supporting affidavits, which relate to evidence

 5                       that may be offered at trial. The Government will provide defendant

 6                       with copies of all items seized during the searches once the searches are

 7                       complete.

 8                3)     The Government will provide expert disclosures as required under

 9                       Rule 16(a)(1)(G), Federal Rules of Criminal Procedure.

10   B.   The Government will provide as soon as reasonably possible any exculpatory

11        information of which it is aware. The Government will provide any subsequently

12        discovered exculpatory information reasonably promptly upon its discovery. The

13        Government will provide impeachment information relating to government witnesses

14        who will testify at a pre-trial hearing, trial or sentencing sufficiently in advance of the

15        hearing, trial or sentencing to allow the hearing, trial or sentencing to proceed

16        efficiently.

17   C.   The Government hereby makes any and all demands for reciprocal disclosures from

18        the defendant under Federal Rules of Criminal Procedure 12.1, 12.2, 12.3 and 16,

19        including but not limited to the following, to be provided prior to trial:

20                1)     All documents, objects, and reports of examination required under

21                       Rules 16(b)(1)(A) and (B), Federal Rules of Criminal Procedure.

22                2)     All expert disclosures as required under Rule 16(b)(1)(C), Federal

23                       Rules of Criminal Procedure.

24

                                                   2
          Case 2:19-cr-00232-JCM-NJK Document 18 Filed 09/30/19 Page 3 of 4



 1               3)     All notices of any defenses under Rule 12.1, Federal Rules of Criminal

 2                      Procedure.

 3               4)     Any summaries, charts, or calculations, which the defense intends to

 4                      offer at trial.

 5   D.   The Government will no later than 5 days before trial or at such subsequent time as

 6        the Government learns any of the following information:

 7               1)     Disclose any summaries, charts, or calculations, which the

 8                      Government intends to offer at trial.

 9               2)     Identify recordings, transcripts of recordings, or portions thereof,

10                      which the Government intends to offer at trial.

11               3)     Disclose any reports or memoranda of interviews of witnesses the

12                      government intends to call in its case in chief.

13               4)     Disclose any statements of witnesses under Title 18, United States

14                      Code, Section 3500.

15   E.   If the Government withholds the disclosure of items subject to discovery under

16        Federal Rule of Criminal Procedure 16 or case law or statute, it will either: 1) provide

17        notice to the defense of its intent to withhold disclosure and describe the nature of the

18        item and the basis for withholding disclosure; or 2) submit in camera a motion to the

19        court for a protective order describing the nature of the item, the basis for withholding

20        disclosure and the need for in camera review and any sealing of the record. The

21        Government requests that, if the defendant withholds the disclosure of any such

22        item(s), it provide such notice to the Government.

23

24

                                                  3
           Case 2:19-cr-00232-JCM-NJK Document 18 Filed 09/30/19 Page 4 of 4



 1          The disclosures and reciprocal disclosures set forth above apply to those objects,

 2   documents, items, and other disclosure matters that are in the possession, custody, or control

 3   of the parties at the time the obligation to disclose arises. The Government recognizes that

 4   it has a continuing duty to provide disclosures up to and through trial as to any matters

 5   required to be disclosed by statute, rule, or the United States Constitution. Nothing in this

 6   statement is intended to create any rights for the defendant or in any way restrict or expand

 7   the remedies available to the Court for any breach of any disclosure obligations.

 8          The Government holds itself available to make good faith efforts to confer with

 9   defense counsel to resolve informally any dispute over the scope, manner and method of

10   disclosures before seeking relief from the Court.

11
            DATED: September 30, 2019
12
                                                         NICHOLAS A. TRUTANICH
13
                                                         United States Attorney
14

15                                                              /s/
                                                         NICHOLAS D. DICKINSON
16                                                       Assistant United States Attorney
                                                         District of Nevada
17

18

19

20

21

22

23

24

                                                   4
